Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are deemed free of the prior art given the failure of the art to teach or reasonably suggest a tobacco plant having a non-natural mutation in a nic1 allele suppressing the activity of an ethylene responsive factor gene and a transgene expressing a nicotine demethylase that increases the conversion of nicotine to nornicotine, wherein the nearest art is the art of record Legg, P. D., and Collins, G. B. (1971)  Can. J. Genet. Cytol. 13, 287-291 teaches two loci in low alkaloid tobacco that had been introgressed from Cuban cigar tobacco varieties (N. rustica) that are the loci responsible for the low alkaloid observed in LA Burley; and Gavilano, L. et al., J. Agric. Food Chem. 2006, 54, 9071-9078 where nicotine demethylase is attenuated by RNAi in commercial tobacco; however neither Legg and Collins, and Gavilano et al. teach a non-natural mutation to an allele of the nic1b locus and expression of a transgene encoding a nicotine demethylase that increases the conversion of nicotine to nornicotine in a tobacco plant.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL KALLIS whose telephone number is (571)272-0798. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL KALLIS/Primary Examiner, Art Unit 1663